Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161511-2(42)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                     SC: 161511, 161512                                 Justices

  v                                                                  COA: 346224, 346225
                                                                     Washtenaw CC: 17-000883-FC;
                                                                       17-000884-FC
  EDWARD WALLACE EMERY,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on August 17, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 16, 2020
                                                                               Clerk